J-S04038-15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,             :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                   Appellant              :
                                          :
                     v.                   :
                                          :
AARON DELMAR RASCOE,                      :
                                          :
                   Appellee               :     No. 751 MDA 2014

           Appeal from the Suppression Order Entered April 21, 2014,
                 in the Court of Common Pleas of York County,
             Criminal Division, at No(s): CP-67-CR-0004515-2013

BEFORE:      BOWES, ALLEN, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:           FILED APRIL 06, 2015

      The Commonwealth of Pennsylvania (Commonwealth) appeals from

the April 21, 2014 order which granted the motion to suppress filed by Aaron

Delmar Rascoe (Rascoe). We affirm.

      The suppression court summarized the underlying facts of this case as

follows.

             [On February 21, 2013, at about 2:30 a.m., Pennsylvania
      State Troopers Bernam and Bennett] pulled over a Chevy
      Suburban because it had a headlight out. This traffic stop
      occurred near the 600 block of West Princess Street, and
      [Trooper Bernam] explained from his experience as a state
      trooper that this was a high crime area in York city. Both
      officers approached the vehicle and identified [Rascoe] as the
      passenger of the vehicle. The driver provided Trooper Bennett
      with documentation confirming that the headlight was damaged
      in an accident that occurred earlier that day.

           While running a warrant check on both the driver and
      [Rascoe], Trooper Bennett testified that he told Trooper Bernam


*Retired Senior Judge assigned to the Superior Court.
J-S04038-15


     he detected an odor of marijuana in the vehicle.         Trooper
     Bennett started with the Pennsylvania State Police on January 2,
     2013. Both officers re-approached the vehicle and the driver
     was ordered to step outside. When Trooper Bernam opened the
     passenger door, he testified that he too smelled the odor of
     marijuana. The driver denied smoking marijuana and further
     denied the presence of any marijuana in the car. Trooper
     Bennett briefly patted down the driver and found no weapons or
     contraband. The officers asked the driver if he would consent to
     a search of the vehicle. The driver refused, explaining that he
     was not the vehicle’s owner. He was then advised that the
     vehicle would be impounded and towed. While this was taking
     place, [Rascoe] remained in the front passenger seat of the
     vehicle and stayed there as the driver made a phone call to tell
     someone the car would be impounded.

            Eventually, Trooper Bernam asked [Rascoe] to exit the
     vehicle. Before exiting the vehicle, [Rascoe] reached over and
     turned off the vehicle’s ignition and removed the keys. The
     trooper immediately took the keys from [Rascoe]. Significantly,
     Trooper Bernam did not pat down or search [Rascoe] for
     weapons when he exited the vehicle’s passenger side door.
     After the trooper took the keys from [Rascoe], he informed
     [Rascoe] and the driver that they were both free to leave. They
     also informed the driver that they were going to impound the car
     and get a warrant to search it because they smelled marijuana
     and because the driver would not consent to a vehicle search.

            While [Rascoe] was still standing on the sidewalk, the
     vehicle’s driver quickly grabbed the car keys out of Trooper
     Bernam’s hands and ran from the scene. Trooper Bernam
     testified that he was shocked. Since York City Police had arrived
     on the scene, they pursued the fleeing driver. Trooper Bernam
     stayed with [Rascoe], who had not moved since the keys were
     taken from him. At this point, Trooper Bernam explained that he
     wanted to detain [Rascoe] for safety reasons so he ordered
     [Rascoe] to get on the ground. When [Rascoe] did not comply,
     both Trooper Bernam and Trooper Bennett forced [Rascoe] to
     the ground and placed him in handcuffs. While on the ground,
     Trooper Bernam testified that he patted down [Rascoe] and felt
     a bulge that he believed to be drug packaging inside [Rascoe’s]
     coat pocket. When [Trooper Bernam] reached into [Rascoe’s]



                                   -2-
J-S04038-15


        pocket, he found a glove and a container with crack cocaine.
        Trooper Bernam eventually found marijuana and more cocaine
        on [Rascoe] after a further search of his person.

Suppression Court Opinion, 4/21/2014, at 1-3.

        Rascoe filed a motion to suppress.           Following a hearing, the

suppression court granted the motion.         In so doing, the suppression court

concluded that the above encounter amounted to an arrest of Rascoe which

was not supported by probable cause and, thus, the search of Rascoe was

illegal.   The suppression court further reasoned that, even if it viewed the

incident as a less-intrusive Terry1-type stop and frisk, the troopers lacked

the requisite reasonable suspicion. The Commonwealth timely filed a notice

of appeal.2     Both the suppression court and the Commonwealth have

complied with Pa.R.A.P. 1925.3

        The Commonwealth presents one issue for this Court’s review:

whether “the suppression court erred when it suppressed the fruits of a

search on the basis that the officers lacked reasonable suspicion to perform

a frisk of [Rascoe].” Commonwealth’s Brief at 4.



1
    Terry v. Ohio, 392 U.S. 1 (1968).
2
 The Commonwealth has certified that the suppression order substantially
handicaps the prosecution, making this an interlocutory appeal as of right
under Pa.R.A.P. 311(d).
3
   The suppression court filed its Rule 1925(a) opinion on June 16, 2014,
incorporating its analysis of the issues set forth in its April 21, 2014 opinion
filed with its order granting Rascoe’s motion to suppress.


                                        -3-
J-S04038-15


     We consider the Commonwealth’s issue mindful of the following.

     When the Commonwealth appeals from a suppression order, this
     Court follows a clearly defined scope and standard of review. We
     consider only the evidence from the defendant’s witnesses
     together with the evidence of the prosecution that, when read in
     the context of the entire record, remains uncontradicted. This
     Court must first determine whether the record supports the
     factual findings of the suppression court and then determine the
     reasonableness of the inferences and legal conclusions drawn
     from those findings. In appeals where there is no meaningful
     dispute of fact, as in the case sub judice, our duty is to
     determine whether the suppression court properly applied the
     law to the facts of the case.

Commonwealth v. Gorbea-Lespier, 66 A.3d 382, 385-86 (Pa. Super.

2013) (quotation marks and citations omitted) (quoting Commonwealth v.

Arthur, 62 A.3d 424, 427 (Pa. Super. 2013)).

     Initially, we note that the Commonwealth dedicates its entire

argument to a discussion of why the troopers had reasonable suspicion to

stop and frisk Rascoe pursuant to the “automatic companion rule.” In so

doing, the Commonwealth fails to address the reasoning by the suppression

court that the troopers’ detention of Rascoe amounted to an arrest that was

not supported by probable cause and, thus, the subsequent search of

Rascoe was illegal.   Suppression Court Opinion, 4/21/2014, at 5-8.     Upon

review, we agree with the suppression court’s sound reasoning and

conclusion in this regard.   Moreover, even assuming arguendo that the

troopers’ conduct merely amounted to a Terry-type stop and frisk, we also




                                   -4-
J-S04038-15


agree with the suppression court that the troopers lacked the requisite

reasonable suspicion to justify their actions.4 Id. at 8-9.




4
  With respect to the automatic companion rule in particular, we provide the
following:

      The “automatic companion” rule provides that “all companions of
      [an] arrestee within the immediate vicinity, capable of
      accomplishing a harmful assault on the officer, are
      constitutionally subjected to the cursory ‘pat-down’ reasonably
      necessary to give assurance that they are unarmed.”             The
      Supreme Court of Pennsylvania has not yet addressed the
      constitutionality of this rule, although it has noted the existence
      of the rule in several decisions.

      This Court has ruled that a Terry frisk of an arrestee’s
      companion is permissible and, recently, addressed the
      constitutionality of the automatic companion rule. …

      … [I]n Commonwealth v. Graham, 454 Pa. Super. 169, 685
A.2d 132 (Pa. Super. 1996), rev'd on other grounds, 554 Pa.
472, 721 A.2d 1075 (1998)[, this Court] rejected a per se rule
      that a companion of an arrestee is subject to a “pat-down”
      regardless of the justification for such search as contrary to the
      Fourth Amendment of the United States Constitution and Article
      I, Section 8 of the Pennsylvania Constitution. In Graham, we
      reiterated the two separate standards that generally must be
      met for a proper stop and frisk, i.e., the officer must have
      reasonable suspicion, based on articulable facts, that criminal
      activity may be afoot and that the suspect may be armed and
      dangerous.

      The Graham court held that the first prong of the “stop and
      frisk” test is a nullity in cases involving companions of arrestees.
      … Thus, in cases involving the frisk of an arrestee’s companion,
      the sole question becomes whether the police officer had a
      reasonable belief that the companion was armed and dangerous.



                                     -5-
J-S04038-15


      Because we conclude that the Honorable Michael E. Bortner has

crafted a thorough decision disposing of the Commonwealth’s issue on

appeal, we adopt the suppression court’s opinion filed April 21, 2014, as our

own and affirm on the basis of that opinion. The parties shall attach a copy

of the suppression court opinion in the event of further proceedings.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/6/2015




Commonwealth v. Reed, 19 A.3d 1163, 1169 (Pa. Super. 2011) (citations
and footnote omitted) (quoting Commonwealth v. Jackson, 907 A.2d 540,
543-45 (Pa. Super. 2006)).

      As demonstrated in the suppression court’s decision, Troopers Bernam
and Bennett did not reasonably believe that Rascoe was armed and
dangerous. Thus, the automatic companion rule does not warrant relief for
the Commonwealth.


                                    -6-
                                                                                                                               Circulated 03/11/2015 O ·21 PM




     v·
     ti
     c,:,

     v-.
     c:
     ~'-~~~~~*-~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~-!--
     k.                                 IN THE COURT OF COMMON PLEAS OF YORK COUNTY, PENNSYLVANIA
     h •.
                                                            CRIMINAL DIVISION

                                COMMONWEALTH                                                         NO. CP-67-CR-4515-2013
     ..f::,
                                                     v.
                                                                                                             Circulated 03/11/2015 02:21 PM




,..r"




:;:.
V·.

G.:
~'~~~~~---11r-~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~--L-
r·~.          York city. Both officers approached the vehicle and identified the Defendant as the passenger of the
t-•.
                    vehicle. The driver provided Trooper Bennett with documentation confirming that the headlight was
t·-•.
e:::                damaged in an accident that occurred earlier that day.
f-<


                            While running a warrant check on both the driver and the Defendant, Trooper Bennett testified
                                                                                                          Circulated 03/11/2015 02:21 PM
 r·
 c:
 r:




'•I·,


(7::
.f::
         ~~~~~-tt~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~.i-
1· ...               shocked. Since York City Police had arrived on the scene, they pursued the fleeing driver. Trooper
k.
                     Bernam stayed with the Defendant, who had not moved since the keys were taken from him. At this point,

                     Trooper Bernam explained that he wanted to detain the Defendant for safety reasons so he ordered the

                     Defendant to get on the ground. When the Defendant did not comply, both Trooper Bern am and Trooper
c:
«:
                     Bennett forced the Defendant to the ground and placed him in handcuffs. While on the ground, Trooper

                     Bernam testified that he patted down the Defendant and felt a bulge that he believed to be drug packaging

                     inside the Defendant's coat pocket. When the trooper reached into the Defendant's pocket, he found a
0:
v.
,,..,                glove and a container with crack cocaine. Trooper Bernarn eventually found marijuana and more cocaine

                     011   the Defendant after a further search of his person.

                     JI.        Motion to Suppress

                                The Defendant argues that the evidence obtained as a result of the search and seizure should be

                     suppressed because the officer lacked both probable cause to arrest the Defendant and reasonable

                     suspicion to stop and frisk him. The Commonwealth argues that the troopers were warranted in their

                     actions and that the totality of the circumstances gave rise to reasonable suspicion to stop the Defendant,

                     and pursuant to that stop, conduct a search for weapons.

                                It has been established through case law that there are three types of encounters between law

                     enforcement officials and private citizens. A "mere encounter" need not be supported by any level of

                     suspicion but carries no official compulsion to slop or respond. Commonwealth v. Clinton, 905 A.2d
1026, I 030 (Pa. Super. 2006), appeal denied, 594 Pa. 685, 934 A.2d 71 (2007). An "investigative

                     detention" must be supported by reasonable suspicion and subjects the suspect to a stop and a period of

                     detention, but it does not have the coercive conditions that would constuute an arrest. Id The courts

                     determine whether reasonable suspicion exists by examining the totality of the circumstances. In re D.M,
                                                                            3




                                                                       COMMONWEAL TH REPRODUCED RECORD Sa
                                                                                                      Circulated 03/11/2015 02:21 PM

  727 A.2d 556, 559. An arrest, or "custodial detention," must be supported by probable cause. Clinton,
 ~ .
               905 A.2d at 1030.

                       Under Pennsylvania law, "the Terry exception permits a police officer to briefly detain a citizen

               for investigatory purposes if the officer 'observes unusual conduct which leads him to reasonably
 ('.!:
 'J_'
               conclude, in light of his experience, that criminal activity may be afoot.'" Commonwealth v. Jackson, 907

               A.2d 540, 543 (Pa. Super. 2006) (quoting Commonwealth v. Fitzpatrick, 666 A.2d 323, 325 (Pa. Super.

               1995)); see also Terry v. Ohio, 392 U.S. I (1968). When discussing this very narrow exception,
o,
--·:          Pennsylvania courts have further elaborated:
v·
                       Jn order for a stop to be reasonable under Terry [ J, the police officer's reasonable
                       and articulable belief that criminal activity was afoot must be linked with his
                       observation of suspicious or irregular behavior on the part of the particular defendant
                       stopped. Mere presence near a high crime area ... or in the vicinity of a recently
                       reported crime ... does not justify a stop under Terry. Conversely, an officer's
                       observation of irregular behavior without a concurrent belief that crime is afoot also
                       renders a stop unreasonable.

               Commonwealth     v,   Ayala, 191 A.2d 1202, 1209 (Pa. Super. 2002) (citations omitted). It is important to

               note that Pennsylvania "caselaw is quite emphatic that an individual's mere presence in a high crime area

               is manifestly insufficient to justify a Terry stop. Id. at 1210 (citing 111 re D.M, supra).

                       The Pennsylvania courts have adopted a test to determine whether an officer's Terry stop is

               reasonable. In order for an officer's stop and frisk under Terry to be reasonable, "the police conduct must

               meet two separate and distinct standards." Jackson, 907 A.2d at 543. First, "the police officer must have a

               'reasonable and articulable suspicion' that criminal activity may be afoot." Id. (citing Commonwealth v.

               Shelly, 103 A.2d 499, 503 (Pa. Super. 1997)). Second, the police must believe "that the suspect may be

               armed and dangerous." Id The officer's level of suspicion can be less than a preponderance of the

               evidence but must be more than just a hunch. Shelly, 703 A.2d at 503.
                                                                    4




                                                                COMMONWEAL TH REPRODUCED RECORD Ga
                                                                                               Circulated 03/11/2015 02:21 PM



 v·
 ,.,

v.
'!:
~·~~~~~,t~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~J_.
t.,.             Pennsylvania courts have also addressed the constitutionality of the automatic companion rule. In
t·- •.
         Commonwealth v. Graham, the "court rejected aper se rule that a companion of an arrestee is subject to a

         "pat-down" regardless of the justification for such search." Jackson, 901 A.2d at 544. The courts have

         further held that "in cases involving the frisk of an arrestee's companion, the sole question becomes

         whether the police officer had a reasonable belief that the companion was armed and dangerous." Id
c
o·       (citing Commonwealth v. Graham, 685 A,2d 132, 137 (Pa. Super. 1996)).

0:
C.,.,
k:           A. Defendant's arrest and custodial detention was without probable cause.

                 When the defendant was forcibly taken to the ground, handcuffed and then searched by the police

         officers, he was under arrest. Immediately prior to the arrest, the defendant had complied with a request to

         exit the vehicle. Furthermore, the police officers advised him that he was free to leave the scene after

         exiting the vehicle. When his companion grabbed the keys to the automobile from Trooper Bemam, the

         Defendant continued to remain at the scene. He made no furtive or suspicious movements, and in fact, he

         made no moves at all. At that time, the troopers ordered him to the ground, and when he failed to comply,

         both officers physically forced him onto the ground, where he was restrained, handcuffed and searched.

                 These facts create a scenario far more intrusive than the limited attention envisioned by Terry and

         amounts to a full-blown arrest, "An arrest is defined as 'any act that indicates an intention to take the

         person into custody and subjects him to the actual control and will of the person making the arrest."

         Commonwealth v. Woodson, 493 A.2d 78, 79 (Pa. Super. Ct. 1985). The test "is an objective one, i.e.,

         viewed in the light of the reasonable impression conveyed to the person subjected to the seizure rather than

         the strictly subjective view of the officers or the persons being seized." Commonwealth v. Douglass, 539

         A.2d 412, 419 (Pa. Super. Ct. 1988) (quoting Commonwealth v. Haggerty, 435 A.2d 174, 175 (Pa. 1981)).
                                                              5




                                                         COMMONWEAL TH REPRODUCED R                              RD7a
                                                                                                    Circulated 03/11/2015 02:21 PM




v·.
(I'

+::       -tt------------------------------------1--
,~.         Several factors are generally considered in determining whether a detention is investigative or custodial,
1-.....
            including: the basis for the detention ( crime suspected and grounds for suspicion); duration of detention;

            location of detention (public or private); whether the suspect was transported against his will (how far and

            why); the method of detention: whether there was a show, threat, or use of force; and the investigative
Id. at 421. As mentioned above, an arrest, or custodial

            detention, must be supported by probable cause. See Clinton, supra.

                    First, we conclude that this encounter amounted to an arrest, or custodial detention, of the

            Defendant. In reaching its conclusion, the Court must analyze the factors mentioned previously. See

            Douglass, supra. In this case, the troopers took the Defendant to the ground solely because the driver stole

            the car keys from Trooper Bemam and fled the scene. The driver's actions were the sole reason for the

            detention of the Defendant according to Trooper Bertram's testimony. After this occurred, the Defendant

            did nothing that made either trooper suspect that he was committing a crime. Because they had just

            informed the Defendant that he was free to leave, the troopers obviously did not have any grounds for

            suspicion at that time. The method of detention and the use of force were extreme as well. The troopers

            did not ask, but rather commanded, the Defendant to get on the ground, and after he did not comply, both

            troopers forced him to the ground. The officers then handcuffed him while he was still laying facedown

            on the ground. Under these circumstances, any reasonable person would believe he was in custody and

            under the actual control and will of the troopers. The Court concludes that these facts amount to an arrest.

            See Woodson, supra.

                    Second, we conclude that the troopers lacked probable cause to arrest the Defendant and then to

            search him incident to that arrest, Because the troopers informed the Defendant that he was free to leave

            the area after exiting the vehicle, it is clear that the troopers lacked probable cause to arrest the Defendant
                                                                   6




                                                             COMMONWEALTH REPRODUCED RECORD Ba
 ,    -,
                                                                                                 Circulated 03/11/2015 02:21 PM

c.:
r:
(.1"•
,·1


'-./·.




t·-•.      at that point. The Court must then examine whether probable cause arose after the Defendant was
t~.
           informed he was free to leave.

                    Generally, a police officer "may arrest a suspect without a warrant if the officer has probable

           cause" to believe the suspect committed a felony or misdemeanor in his presence. /11 the Interest of R.P.,

           918 A.2d 115, 120-21 (Pa. Super. 2007) (citing Commonwealth v. Clark, 735 A.2d 1248, 1251 (Pa.
~:
(J'        1999)). Probable cause is determined by the totality of the circumstances. Clark, 735 A.2d at 1252.

           Probable cause is governed by an objective standard, and it "must be viewed from the vantage point of a
O:
V·.
;-,        prudent, reasonable, cautious police officer on the scene at the time of'the arrest guided by his experience
0:
           and training." Id. When probable cause exists and an arrest is made, the officer may conduct a full

           custodial search of the suspect's person at that time. In the Interest of R.P., 9 I 8 A.2d at 120.

                   The troopers lacked the necessary probable cause in this case to arrest the Defendant, and as such,

           Trooper Bern am conducted an ii legal search of the Defendant. After the troopers informed the Defendant

           that he was free to leave the area, the Defendant's actions (or Jack thereof) did not warrant any reasonable,

           prudent officer in believing that a crime was committed. The driver, not the Defendant, snatched the keys

           from Trooper Bemam and fled the scene. The driver's actions cannot be used against the Defendant to

           establish the requisite probable cause. Simply being in the presence of irregular behavior or the

           commission of another's crime does not warrant an arrest.

                   The only remaining circumstance is that the incident occurred in a high crime area. Under

           Pennsylvania law, this fact alone is not sufficient to establish probable cause or even reasonable suspicion.

           See Ayala, supra. For these reasons, we conclude that no particularized facts existed to establish probable

           cause and to arrest the Defendant. Since the arrest lacked probable cause, we further conclude that the

           ensuing search yielding the contraband was improper. As a result, the evidence seized by the troopers
                                                                 7




                                                           COMMONWEAL TH REPRODUCED RECORD 9a
                                                                                                    Circulated 03/11/2015 02: 1 PM




-~·
v,
(:.:
~'~~~~~~;t-~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~--1-~
               must be suppressed as fruit of the illegal search.


k.
,v:·,
. . .....
                   B. Defendant's detention was not supported by reasonable suspicion .

                       As noted above, this court takes the position that the defendant was placed under arrest by the
(;.":
u::            police officers and that such arrest lacked probable cause.However, even if we view this incident as a less
c:
o·             intrusive Teny-type stop and frisk, the evidence must still be suppressed.

                       The Commonwealth argues that the Defendant was the subject of an investigative detention at the

               time Troopers Bernam and Bennett ordered him to the ground and searched him. The issue then becomes

               whether or not the applicable standard, i.e. reasonable suspicion, was met to allow police to stop and then

               frisk the Defendant. Going further, the narrower issues are: 1) whether the troopers had a reasonable and

               articulable suspicion, particular to the Defendant, that criminal activity was afoot; and 2) whether the

               police believed the Defendant was armed and dangerous. See Jackson, supra. To determine reasonable

               suspicion and resolve the narrower issues, the Court must examine the totality of the circumstances

               surrounding the particular Defendant.

                       The Court views this incident as two separate encounters with the Defendant. The first encounter

               took place from the time the vehicle was pulled over until the troopers told the Defendant he was free to

               leave the area. The second, and more important, encounter took place from the time the Defendant was

               free to leave until the troopers forced him to the ground and searched him.

                       The Court does not deny that Troopers Bernam and Bennett had reasonable suspicion during the

               first encounter with the Defendant and the vehicle's driver. The troopers executed a traffic stop because

               the vehicle's headlight was out. When the troopers approached the vehicle, Trooper Bennett smelled the

               odor of marijuana in the vehicle. Trooper Bernam also noticed this odor when he approached the
                                                                    8




                                                             COMMONWEALTH REPRODUCED RECORD 10a
                                                                                                             Circulated 03/11/2015 02:21 PM




V·.

 Trooper Bemam demonstrated that he did not believe that the

                     Defendant was a threat to his or Trooper Bennett's safety. In fact, after having the Defendant exit the
()::
Ayala, supra. The Court further

                     opines that Trooper Bernam's purported frisk of the Defendant was not warranted because he did not

                     believe that the Defendant was armed and dangerous. See Shelly and Jackson, supra. This conclusion is

                     clear because Trooper Bernam did not frisk the Defendant for weapons when he first exited the car and

                    before he was cleared to leave the area. The Defendant cannot automatically become a threat merely

                    because another person commits a crime nearby. For these reasons, we conclude that no reasonable

                    suspicion existed to warrant a stop and frisk of the Defendant under these circumstances.
                                                                           9




                                                                    COMMONWEAL TH REPRODUCED RECORD 11 a
                                                                                                     Circulated 03/11/2015 02: 1 PM




 the Court hereby GRANTS the Defendant's Motion to

             Suppress.




                                                                 BY THE COURT,




             DATED: April    il,    2014




                                                                  JO




                                                            COMMONWEALTH REPRODUCED RECORD 12a